Citation Nr: 0911653	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-26 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
prostatitis with urinary frequency prior to July 7, 2008.

2.  Entitlement to an evaluation in excess of 20 percent for 
prostatitis with urinary frequency from July 7, 2008.

3.  Entitlement to a total disability rating due to 
individual unemployability resulting from a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 
1978 and July 1979 to July 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In an October 2004 
rating decision the RO denied the Veteran's claim for an 
evaluation in excess of 10 percent for prostatitis with 
urinary frequency.  In an April 2005 rating decision the RO 
denied the Veteran's claim for a TDIU.  In an August 2008 
rating decision the RO increased the evaluation of 
prostatitis with urinary frequency to 20 percent effective 
July 7, 2008, the date of a VA genitourinary examination.  
Because the maximum benefit was not granted, the issue of 
entitlement to a higher evaluation remains on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was provided a Travel Board hearing in December 
2008.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

At the Board hearing, the Veteran and his representative 
requested that the record be held open to allow for the 
submission of additional evidence.  See 38C.F.R. § 20.709 
(2008). The record was held open and a report of contact from 
the RO dated December 22, 2008, notes that the Veteran had 
his representative inform VA that there was no further 
evidence to submit. 




FINDINGS OF FACT

1.  Prior to November 29, 2004, the competent and probative 
evidence does not establish that the Veteran's prostatitis 
with urinary frequency manifested by urinary frequency with 
daytime voiding interval between one and two hours, awakening 
more than three to four times per night to void or voiding 
dysfunction requiring the wearing of absorbent materials that 
needed to be changed two or more times per day.

2.  From November 29, 2004, the competent and probative 
medical evidence establishes that Veteran's prostatitis with 
urinary frequency manifested by voiding dysfunction requiring 
the wearing of absorbent materials that needed to be changed 
two to four times per day, but no more.  

3.  The Veteran's prostatitis with urinary frequency has 
never manifested by renal involvement, need for 
catheterization or urinary tract infection.

4.  The probative evidence of record does not demonstrate 
that the Veteran is unemployable solely due to service-
connected disabilities; he has been more than marginally 
employed since he filed his claim for a TDIU.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the Board 
concludes that the schedular criteria for a 40 percent, but 
no greater, rating for service-connected prostatitis with 
urinary frequency have been met, effective November 29, 2004, 
but not prior thereto.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.115a, b, Diagnostic Code 7527 
(2008).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.340, 3.341(a), 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With respect to the Veteran's claim for a TDIU the RO 
provided the appellant pre-adjudication notice by a letter 
dated in April 2005.  Although the notice provided did not 
address the effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that 
entitlement to a TDIU is being denied, and hence no effective 
date will be assigned with respect to this claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not initially provided in the August 2004 
notice letter for this claim; however, complete notice was 
sent in a May 2008 letter and the claim was readjudicated in 
an August 2008 supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, obtained medical opinions as 
to the severity of his prostatitis, and afforded the Veteran 
the opportunity to give testimony before the Board.  No VA 
examination is necessary with respect to the TDIU claim 
because there is adequate evidence of record regarding 
employability of record to decide this claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Factual Background

Shortly after he filed his claim for an increased evaluation 
of prostatitis, the Veteran was provided a VA examination in 
August 2004.  At this time, the Veteran denied lethargy, 
weakness, anorexia or significant weight loss or gain.  The 
examiner noted a history of chronic prostatitis since the 
1970s and a history of complaints of recurrent symptoms of 
urinary frequency, dysuria, and perineal discomfort occurring 
an average of one to two times per year.  The Veteran denied 
a history of hematuria or loss of bladder control.  The 
Veteran was then taking Flomax 0.4 mg. daily, which provided 
good relief with no history of side effects.  At the time of 
the examination, the Veteran complained of occasional urinary 
hesitancy, frequency and dysuria.  There was no history of 
incontinence, surgery of the prostate, urinary tract 
infections, renal colic or bladder stones, nephritis or 
malignancy.  Catheterization was not needed.  Dilation or 
drainage procedures were never necessary.  This condition was 
noted as having not significantly adversely affected the 
Veteran's normal occupational or daily activities.  Chronic 
prostatitis was assessed.  

Private medical records from R.D., M.D. show that the Veteran 
was diagnosed as having prostate cancer in September 2004 and 
subsequently underwent a radical retropubic prostatectomy in 
October 2004.  A November 29, 2004 follow-up note documents 
improving urinary incontinence and that the Veteran wore 3 
pads per day at this time.  Prostate cancer, improving after 
radical prostatectomy with regards to continence and erectile 
function, was assessed.  A February 2005 note documents 
continued erectile dysfunction due to the prostatectomy and 
that in regards to incontinence the Veteran was down to using 
1 pad per day with noticed improvement over the past several 
months.  

In April 2005 the Veteran was once again afforded a VA 
genitourinary examination.  The examiner noted the history of 
prostate cancer and surgery and that the Veteran denied loss 
of bladder control at the August 2004 examination, prior to 
this surgery.  He felt that the incontinence was due to this 
surgery.  At this time the Veteran reported voiding 10 times 
per day and 2 to 3 times at night.  He complained of urgency 
to void as well as incontinence.  He reported that he needed 
to use 12 pads per day.  There was no history of urinary 
tract infections, renal colic or bladder stones or acute 
nephritis.  Catheterization or drainage procedures were not 
needed.  Erectile dysfunction, voiding dysfunction and 
incontinence were assessed.  The examiner diagnosed 
prostatitis, resolved and noted that prostatitis was not an 
issue as the prostate had been removed.  The examiner 
attributed the incontinence to the history of surgery for 
prostate cancer.  

In July 2008, the Veteran was once again provided a VA 
genitourinary examination.  At this time no lethargy, 
weakness, anorexia or weight loss or gain was noted.  The 
Veteran reported having to void every hour depending on how 
much he drank and how controlled his diabetes was.  
Similarly, the Veteran reported having to void 2 to 4 times 
per night.  With respect to incontinence, the Veteran 
reported having to use 2 to 3 pads per day, occasionally 4.  
There was no history of urinary tract infections, renal colic 
or bladder stone or acute nephritis.  He had never been 
hospitalized for urinary tract disease and catheterization 
was not needed.  There was no frequency of dilations and no 
drainage procedures had been performed.  The examiner found 
no effects on the Veteran's usual occupational and daily 
activities.  It was noted that the Veteran was then working 
at the distribution center of a retailer and had to urinate 
every hour generally.  The examiner found no prostatitis as 
the Veteran had no prostate. 

At his Board hearing in December 2008 the Veteran testified 
having to use about 4 to 5 pads in a 24 hour period for 
incontinence.  He related that he had to get up and use the 
restroom about 2 to 3 times per night.  When questioned by 
his representative if it "would be safe to say that he used 
... a total of seven absorbent pads" in a 24-hour period, 
the Veteran responded "[y]eah, I can use that many."  With 
respect to the effect of this condition on his activities, 
the Veteran reported being unable to do certain things that 
he used to due to being interrupted by having to urinate.  

The Veteran testified that he was then working for a retailer 
about 27 to 30 hours per week.  He was earning about 
$19,000.00 to $20,000.00 per year with a pay rate of $17.50 
per hour.  He testified that he decided to work only 3 days 
per week due to his disabilities and that he had been 
counseled by his employer that he may be terminated.  

Increased Evaluation for Prostatitis with Urinary Frequency

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the United States Court of Appeals for 
Veterans Claims (Court) held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residuals are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b.  As shown below, the 
predominant feature of the Veteran's prostatitis with urinary 
frequency is voiding dysfunction.  In evaluating voiding 
dysfunction, a particular condition is rated as urine 
incontinence, urinary frequency, or obstructed voiding.  

A 60 percent evaluation is warranted for urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  A 40 percent evaluation is warranted 
for urine leakage/incontinence requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  A 20 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  
38 C.F.R. § 4.115a.

In evaluating urinary frequency, a 40 percent evaluation is 
warranted for a daytime voiding interval less than one hour 
or awakening to void five or more times per night.  A 20 
percent evaluation is warranted for a daytime voiding 
interval between one and two hours or awakening to void three 
to four times per night.  A 10 percent evaluation is 
warranted for a daytime voiding interval between two and 
three hours or awakening to void two times per night.  38 
C.F.R. § 4.115a.

For a rating based on obstructed voiding, a 30 percent 
evaluation is warranted for urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
evaluation is warranted for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post void 
residuals greater than 150 cc.; (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  38 C.F.R. § 4.115a.

The Board finds that a 40 percent, but no greater, evaluation 
is warranted for prostatitis with urinary frequency, 
effective November 29, 2004, the date of a private medical 
record documenting the changing of pads 3 times per day.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Prior to that 
time, the August 2004 VA examination report documents no 
history of incontinence or urinary frequency to a compensable 
degree and at this time the Veteran noted only occasionally 
urinary frequency.  Thus, prior to November 29, 2004, the 
evidence does not demonstrate symptoms that reflect more than 
the 10 percent assigned. The evidence of record during the 
entire relevant period thereafter establishes that the 
Veteran's urinary incontinence required that the Veteran 
change his absorbent materials 2 to 4 times per day.  The 
Board acknowledges the complaint of using 12 pads per day at 
the April 2005 VA examination, but finds that this is an 
anomaly as only 2 months prior the Veteran only reported 
having to use 1 pad per day.  Similarly, although the Veteran 
testified that he could use as many as 7 pads per day at his 
Board hearing, it appears that he normally uses about 2 to 4 
pads per day, as shown by VA examination 8 months prior to 
his Board hearing.  The evidence thus does not show that this 
disability typically necessitated the changing of absorbent 
materials more than 4 times per day.  Accordingly, affording 
the Veteran the benefit of the doubt, entitlement to a 40 
percent, but no greater, evaluation is warranted, effective 
November 29, 2004.

The Board has considered the Veteran's service-connected 
disability under all other potentially applicable provisions 
of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this context, the 
Board notes the only other rating criteria for the 
genitourinary system that would assist the Veteran in 
obtaining a higher disability rating, other than the criteria 
pertaining to voiding dysfunction, are the criteria for renal 
dysfunction, obstructed voiding and urinary tract infection.  
See 38 C.F.R. § 4.115a.  However, the evidence does not show, 
nor does the Veteran allege, that his service-connected 
prostate disability has caused renal dysfunction, obstructed 
voiding or urinary tract infection.  Repeated examination has 
shown no renal involvement, need for catheterization or 
urinary tract infection.  The Board has carefully considered 
the other available diagnostic codes and medical evidence of 
record; however, the Board finds there are no other 
diagnostic codes that provide a basis to assign an evaluation 
higher than the 40 percent rating assigned herein effective 
November 29, 2004.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology; thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.

TDIU

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2008).  For 
the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Advancing age, any impairment caused by conditions 
that are not service connected, and prior unemployability 
status must be disregarded when determining whether a veteran 
currently is unemployable.  Id.

The Court has indicated that, in essence, the unemployability 
question, that is, the veteran's ability or inability to 
engage in substantial gainful activity, has to be looked at 
in a practical manner, and that the thrust is whether a 
particular job is realistically within the capabilities, both 
physical and mental, of the appellant. See Moore v. 
Derwinski, 1 Vet. App. 83 (1991).  Marginal employment shall 
not be considered substantially gainful employment, and 
generally shall be deemed to exist when a veteran's earned 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts-found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income.  Other factors to be 
considered in determining whether a veteran is unemployable 
are his level of education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992).

The poverty threshold for one person in 2004 was $9,645.00.  
In 2005 it was $9,973.00 and in 2006 it was $10,924.00.  
Manual M21-1 MR, IV.ii.2.F.32.  In 2007 the U.S. Department 
of Commerce, U.S. Census Bureau defined the poverty threshold 
for one person as $10,787.00.  See U.S. Department of 
Commerce, Bureau of the Census, Income, Poverty, and Health 
Insurance Coverage in the United States: 2007, available at 
http://www.census.gov/prod/2008pubs/p60-235.pdf.

The issue is whether the Veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  Initially, the 
Board notes that because of the Veteran's service-connected 
diabetes mellitus combined with secondary peripheral 
neuropathy of the extremities the schedular provisions under 
38 C.F.R. § 4.16(a) have been met.  As presented above, the 
Veteran has been employed since the time of his application 
for a TDIU in May 2005.  His earnings, as reported at the 
December 2008 Board hearing, which amount to $19,000.00 to 
$20,000.00, clearly exceed the poverty threshold.  As such, 
it appears that his employment throughout the appeal period 
has been more than marginal.  Id.  There is no indication in 
the record that there are any special circumstances that 
equate to marginal employment. Therefore, the Board must 
conclude that the Veteran is not individually unemployable by 
reason of service-connected disabilities at this time.  
Accordingly, in this case, the preponderance of the evidence 
is against the Veteran's claim and it is denied.

ORDER

Prior to November 29, 2004, entitlement to an evaluation in 
excess of 10 percent for prostatitis with urinary frequency 
is denied.  

From November 29, 2004, entitlement to a 40 percent, but no 
greater, evaluation is granted for prostatitis with urinary 
frequency, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to a TDIU is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


